May 29, 2019

   

Proficient Alpha Acquisition Corp.

40 Wall St., 29th floor

New York City, NY 10005

 

I-Bankers Securities, Inc.

535 5th Avenue

Suite 423

New York, New York 10017

  

  Re: Initial Public Offering

 

Gentlemen: 

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Proficient
Alpha Acquisition Corp., a Nevada corporation (the “Company”), and I-Bankers
Securities, Inc., as representative (the “Representative”) of the several
Underwriters named in Schedule I thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), one warrant exercisable for one share of
Common Stock (each, a “Warrant”) and one right to receive one-tenth of one share
of Common Stock (each, a “Right”). Certain capitalized terms used herein are
defined in paragraph 13 hereof. 

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 



  1. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, whether acquired before, in or after the IPO, in favor of such
Business Combination.         2. In the event that the Company fails to
consummate a Business Combination within the time period set forth in the
Company’s Articles of Incorporation, as the same may be amended from time to
time, the undersigned will, as promptly as possible, cause the Company to (i)
cease all operations except for the purpose of winding up, (ii) as promptly as
reasonably possible, but not more than 10 business days thereafter, redeem the
Common Stock sold as part of the Units in the IPO (the “Offering Shares”), at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the Trust Account net of
interest that may be used by the Company to pay its taxes payable and for
dissolution expenses, divided by the number of then outstanding public shares,
which redemption will completely extinguish public stockholders’ rights as
stockholders (including the right to receive further liquidation distributions,
if any), and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining stockholders and the
Company’s board of directors, dissolve and liquidate, subject in the cases of
clauses (ii) and (iii) to the Company’s obligations under Nevada law to provide
for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind the undersigned may have in the future in or to any distribution of the
Trust Account and any remaining net assets of the Company as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever.         3. Each of
the undersigned acknowledges and agrees that prior to entering into a Business
Combination with a target business that is affiliated with any Insiders of the
Company or their affiliates, such transaction must be approved by a majority of
the Company’s disinterested independent directors and the Company must obtain an
opinion from an independent investment banking firm, or another independent
entity that commonly renders valuation opinions on the type of target business
the Company is seeking to acquire, that such Business Combination is fair to the
Company’s unaffiliated stockholders from a financial point of view.      

  

 (1) 

   

 

  



  4.   None of the undersigned nor any affiliate of the undersigned will be
entitled to receive and will not accept any compensation or other cash payment
prior to, or for services rendered in order to effectuate, the consummation of
the Business Combination; provided that the Company shall be allowed to make the
payments set forth in the Registration Statement under the caption “Prospectus
Summary – The Offering – Limited payments to insiders.”           5.   None of
the undersigned nor any affiliate of the undersigned will be entitled to receive
or accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any affiliate of the undersigned
originates a Business Combination.           6.   None of the undersigned will,
without the prior written consent of the Representative pursuant to the
Underwriting Agreement, offer, sell, contract to sell, pledge, hedge, or
otherwise dispose of (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any affiliate of the undersigned or any person
in privity with the undersigned or any affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Securities and Exchange Commission in respect
of, or establish or increase a put equivalent position or liquidate or decrease
a call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any Units, shares of Common Stock, Warrants, Rights of the
Company or any securities convertible into, or exercisable or exchangeable for
shares of Common Stock, or publicly announce an intention to effect any such
transaction, for a period of 180 days after the date of the Underwriting
Agreement.           7. (a) In order to minimize potential conflicts of interest
that may arise from multiple corporate affiliations, the undersigned hereby
agrees that until the earliest of the Company’s initial Business Combination or
liquidation, the undersigned shall present to the Company for its consideration,
prior to presentation to any other entity, any target business that has a fair
market value of at least 80% of the assets held in the Trust Account (excluding
deferred underwriting commissions and taxes payable on the income accrued on the
Trust Account), subject to any pre-existing fiduciary or contractual obligations
the undersigned might have.             (b) Each of the undersigned has agreed
not to participate in the formation of, or become an officer or director of, any
blank check company with a class of securities registered under the Exchange Act
until the Company has entered into a definitive agreement regarding its initial
Business Combination or the Company has failed to complete an initial Business
Combination within the time period set forth in the Company’s Articles of
Incorporation, as the same may be amended from time to time.             (c)
Each of the undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company may be irreparably injured in the event of a breach
of any of the obligations contained in this letter, (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.           
8.   Each of the undersigned agrees to, as applicable, be an Officer and/or
Director of the Company until the earlier of the consummation by the Company of
a Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all respects, does not omit any material
information with respect to the undersigned’s background and contains all of the
information required to be disclosed pursuant to Item 401 of Regulation S-K,
promulgated under the Securities Act of 1933. The undersigned’s FINRA
Questionnaire previously furnished to the Company and the Representative is true
and accurate in all respects. The undersigned represents and warrants that:    
        (a) he/she is not subject to, or a respondent in, any legal action for,
any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction;             (b) he/she has never been convicted of or pleaded
guilty to any crime (i) involving any fraud or (ii) relating to any financial
transaction or handling of funds of another person, or (iii) pertaining to any
dealings in any securities and he is not currently a defendant in any such
criminal proceeding; and             (c) he/she has never been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked.        

 

 









 (2) 

   

 



 



  9. Each of the undersigned has full right and power, without violating any
agreement by which he/she is bound, to enter into this letter agreement and to
serve as an Officer and/or Director of the Company, if applicable.         10.
Each of the undersigned hereby waives his/her right to exercise conversion
rights with respect to any shares of the Company’s common stock owned or to be
owned by the undersigned, directly or indirectly, whether such shares are
purchased by the undersigned in the IPO or in the aftermarket, and agrees that
he will not seek conversion with respect to such shares in connection with any
vote to approve a Business Combination or to sell any such shares in a tender
offer undertaken by the Company in connection with a Business Combination.      
  11. Each of the undersigned hereby agrees to not propose, or vote in favor of,
an amendment to Article Sixth of the Company’s Articles of Incorporation, as the
same may be amended from time to time, prior to the consummation of a Business
Combination unless the Company provides public stockholders with the opportunity
to convert their shares of Common Stock upon such approval in accordance with
such Article Sixth thereof.         12. This letter agreement shall be governed
by and construed and enforced in accordance with the laws of the State of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction. The undersigned
hereby (i) agrees that any action, proceeding or claim against him arising out
of or relating in any way to this letter agreement (a “Proceeding”) shall be
brought and enforced in the courts of the State of New York of the United States
of America for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive, (ii) waives any
objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum and (iii) irrevocably agrees to appoint Ellenoff Grossman &
Schole LLP as agent for the service of process in the State of New York to
receive, for the undersigned and on his/her behalf, service of process in any
Proceeding. If for any reason such agent is unable to act as such, the
undersigned will promptly notify the Company and the Representative and appoint
a substitute agent acceptable to each of the Company and the Representative
within 30 days and nothing in this letter will affect the right of either party
to serve process in any other manner permitted by law.         13. As used
herein, (i) a “Business Combination” shall mean a merger, share exchange, asset
acquisition, stock purchase, recapitalization, reorganization or other similar
business combination with one or more businesses or entities; (ii) “Insiders”
shall mean all officers, directors, the sponsor and the initial stockholders of
the Company immediately prior to the IPO; and (iii) “Trust Account” shall mean
the trust account into which a portion of the net proceeds of the Company’s IPO
will be deposited.         14. This Letter Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This Letter Agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by all parties hereto.      
  15. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Underwriters a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.         16. This letter agreement shall be binding
on the undersigned and such person’s respective successors, heirs, personal
representatives and assigns. This letter agreement shall terminate on the
earlier of (i) the consummation of a Business Combination and (ii) the
liquidation of the Company; provided, that such termination shall not relieve
the undersigned from liability for any breach of this agreement prior to its
termination.



 

[Signature Page Follows]

 



 (3) 

   

  

 

     /s/ Kin Sze     Kin Sze            /s/ Wei Fan     Wei Fan            /s/
Weixuan Luo     Weixuan Luo            /s/ Jing Chen     Jing Chen          
 /s/ Man Hung Wong     Man Hung Wong            /s/ John Bode     John Bode    
       /s/ Walter Cook     Walter Cook            /s/ Di Chen     Di Chen      
          Acknowledged and Agreed:                 Proficient Alpha Acquisition
Corp.         By: /s/ Kin Sze      Name: Kin Sze      Title: Co-Chief Executive
Officer                 I-Bankers Securities, Inc.         By:  /s/ Mike
McCrory       Name: Mike McCrory      Title: CEO            



  

[Signature Page to  Insider Letter] 



 (4) 

   



